Citation Nr: 0010065	
Decision Date: 04/14/00    Archive Date: 04/20/00

DOCKET NO.  96-49 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Entitlement to service connection for an upper respiratory 
disorder, including sinusitis and rhinitis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active service from February 1988 to February 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a statement dated in June 1998, the veteran raised the 
issues of entitlement to service connection for hemorrhoids 
secondary to a back disability and sexual dysfunction.  These 
issues have not been adjudicated by the RO and are referred 
to that organization for appropriate action.  Where the 
veteran raises a claim that has not yet been adjudicated, the 
proper course is to refer that issue to the RO.  Bruce v. 
West, 11 Vet. App. 405 (1998).

During the course of this appeal the veteran submitted a 
notice of disagreement with the denial of service connection 
for depression.  In a rating decision dated in March 1999, 
the RO granted service connection for dysthymic disorder.  
This is considered a full grant of the benefit sought.  
Grantham v. Brown, 114 F .3d 1156 (1997).

In April 1998, the veteran submitted a notice of disagreement 
with a February 1998, rating decision granting a 10 percent 
evaluation for his back disability for the period from 
February 1 to September 23, 1996.  The RO issued a statement 
of the case as to that issue in March 1999.  The RO informed 
him that in order to perfect his appeal he had to submit a VA 
Form 9, substantive appeal, and he was advised that the 
attached VA Form 9, contained the time limits for submitting 
that form.  Inasmuch as the veteran has not submitted a 
substantive appeal as to that issue the Board does not have 
jurisdiction to consider that claim.  Fenderson v. West, 12 
Vet App 119 (1999); 38 C.F.R. § 20.200 (1999).  The Board 
finds that its sua sponte determination that it does not have 
jurisdiction of the veteran's claim does not prejudice the 
veteran since the RO informed him of the necessary steps and 
time limits for perfecting his appeal.  Cf. Marsh v. West, 11 
Vet App 468 (1998); VAOPGCPREC 9-99 (1999).

FINDINGS OF FACT

1.  There is no competent evidence of a current undiagnosed 
upper respiratory illness.

2.  There is no competent evidence of a nexus between the 
veteran's current allergic sinusitis and rhinitis and 
service.  



CONCLUSION OF LAW

The claim for service connection for an upper respiratory 
disorder, including sinusitis and rhinitis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the veteran's service medical records 
demonstrates that in March 1988 the veteran was seen with 
complaints of sinus congestion, and sore lymph nodes and 
throat.  The diagnosis was upper respiratory infection and 
sinusitis.  In October 1988, the veteran was seen and treated 
for viral upper respiratory infection.  In December 1990, the 
veteran was diagnosed with an upper respiratory infection and 
mild sinusitis.  The veteran was seen in September 1991 with 
complaints of sore throat.  The diagnosis was probable 
irritative pharyngitis.  

The veteran's DD-214 shows that he was awarded the Sothwest 
Asia Service medal with two bronze stars.

The veteran was accorded a VA nose and sinuses examination in 
December 1994.  At that time, he denied a history of 
sinusitis or allergies prior to his exposure to oil smoke in 
the Persian Gulf Theater.  He reported that there were 
several days where there was heavy smoke, which was inhaled, 
causing a considerable amount of irritation and the onset of 
his nasal congestion.  He reported nearly constant nasal 
congestion.  There was no reported irritation or eyes or 
respiratory distress.  

On examination, the turbinates were all markedly engorged 
with approximately 80 percent nasal airway compromise. The 
oral mucosa was normal in appearance.  There was no 
inflammation of the pharynx.  The impression was allergic 
versus vosomotor rhinitis.  Question of relationship to oil 
smoke inhalation.  An ear, nose, and throat clinic 
consultation was advised.  

The veteran was accorded a VA general medical examination in 
December 1994.  At that time he complained of occasional 
shortness of breath with exertion, although he could 
participate in a full hour long aerobic class without 
stopping.  The impression was history of serving in the 
Persian Gulf, but no evidence of specific exposures and 
symptoms related to any particular exposures.  

VA outpatient treatment records dated in December 1994 show 
that the veteran was seen with complaints of constant sinus 
congestion and occasional purulent sinus drainage, fever and 
chills.  

VA outpatient treatment records dated in February 1995 show 
that the veteran was seen with complaints of nasal congestion 
with almost no drainage, sneezing, or itching.  On 
examination, the nose was congested.  Large turbinates were 
noted.  There were no polyps and the septum was straight.  
The diagnosis was rhinitis.  In May 1995, the veteran was 
seen again with complaints of nasal congestion and snoring.  
On examination of the nose, bilateral internal turbinate 
hypertrophy.  An inferior septal spur with mild depressed 
septal deviation was noted.  The diagnosis was nasal 
obstruction.  Also in May, the veteran underwent septoplasty 
and bilateral turbinoplasty.  In June, the diagnosis was 
status post septoplasty.

In August 1995, the veteran was seen with complaints of 
vasomotor symptoms.  There was no reported history of 
allergies.  The tympanic membranes were okay.  There was no 
tenderness to percussion of the sinuses.  The nasal mucosa 
was boggy.  The diagnoses were vasomotor rhinitis, nasal 
obstruction, and slight nasal valve obstruction.  

VA outpatient treatment records dated in March 1996 show that 
the veteran was seen with complaints of upper respiratory 
symptoms with rhinorrhea, purulent discharge and bilateral 
earache.  On examination, the tympanic membranes were dulled 
and mildly erythematous, left greater than right.  The nasal 
mucosa was erythematous and edematous with mild to moderate 
purulent discharge.  There was mild erythema in the throat.  
There were no cervical nodes.  The diagnosis was upper 
respiratory infection with otitis and sinusitis. 

The veteran underwent a Persian Gulf Registry examination in 
October 1996.  On examination, there was mild to moderate 
erythema in the nasal mucosa consistent with his upper 
respiratory infection.  The diagnosis was chronic rhinitis 
and sinusitis.  

VA outpatient treatment records dated from January 1997 to 
April 1998 show that the veteran was diagnosed and treated 
for seasonal rhinitis, upper respiratory infection with 
persistent bronchitis, chronic rhinitis and sinusitis with a 
possible vasomotor component.  

The veteran was accorded a VA examination in September 1997.  
On examination, the tympanic membranes and external auditory 
canals appeared to be normal in appearance.  The nasal mucosa 
was slightly boggy in appearance.  The right inferior 
turbinates were mildly engorged, but there was no evidence of 
purulent secretions, polyposis, mass lesions, or other 
pathology.  The sinuses were nontender to percussion and 
pressure.  The oral mucosa was normal in appearance.  The 
diagnosis was probable allergic rhinitis status post 
septoplasty and cauterization to the inferior turbinates.  
The examiner stated that the association with the Gulf War 
seemed remote, and there were no physical findings to either 
confirm or suggest inhalation of toxic materials as a source 
of difficulty.  

The veteran was accorded a personal hearing before a hearing 
officer at the RO in April 1998.  He testified that during 
his tour of duty in the Persian Gulf the days were filled 
with heavy smoke.  He reported that he was not issued any 
protective gear.  He also reported that he had to blow his 
nose often, and that following his separation from service, 
he continued to experience nasal problems.  

The veteran was accorded a VA nose and sinus examination in 
June 1998.  On examination, the tympanic membranes and 
external auditory canals appeared to be normal.  There was no 
evidence of middle ear effusion.  The nasal airway was 
relatively clear, but there was some clear mucus rhinorrhea.  
There was some congestion of the inferior turbinates with 
slight bluish discoloration.  There was no evidence of 
polyposis, purulent secretions, mass lesions, bleeding, or 
other associated pathology.  The sinuses were nontender.  The 
diagnosis was probable perennial rhinitis.  The examiner 
opined that he doubted any relationship with the smoke 
inhalation during the Gulf War.  He stated that he would 
expect that the veteran would have ongoing pulmonary symptoms 
if indeed that were the case.  He stated that the veteran's 
diagnosis did not appear to be directly related to service.  

In January 1999 a VA ear, nose, and throat specialist 
reviewed the veterans claims file and provided the following 
opinion.  He stated that the diagnosis for fall current sinus 
nasal disorders was allergic rhinitis, etiology unknown.  
There was no evidence that there was any relationship to oil 
smoke inhalation during service.  He reported that the 
veteran's deviated septum was most likely congenital 
deviation unrelated to any known injury which was not caused 
or aggravated by the sinusitis and rhinitis.  The reviewer 
reported that it would appear that inasmuch as the veteran 
had no symptoms while in the Persian Gulf, it would be 
unlikely that smoke exposure could be responsible for his 
late development of allergic rhinitis.  There was no 
relationship between cauterization of the turbinates and 
septoplasty and subsequent allergic rhinitis.  It would 
appear that the development of allergic rhinitis was on a 
random basis rather than due to a cause that was service 
related.  He further stated that the veteran was examined 
briefly, the results were substantial allergic symptoms with 
watering of his eyes, sneezing, nasal congestion.  The 
appearance of his nasal mucosa was entirely consistent with 
perennial allergic rhinitis.  

The veteran was accorded a hearing before the undersigned at 
the RO.  At that time, he testified that he believed that his 
current disability began during service.  He reported that he 
was not sure whether a medical professional had related his 
disability to service, although his symptomatology was 
persistent.  He reported that his symptoms increased in 
severity following his separation from service.  

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Under the provisions of 38 U.S.C.A. § 1117 (West Supp. 1999):

The Secretary may pay compensation under 
this subchapter to any Persian Gulf 
veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that (1) became manifest 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (2) became manifest to a 
degree of 10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia Theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section. 
The Secretary's determination of such 
period of time shall be made following a 
review of any available credible medical 
or scientific evidence and the historical 
treatment afforded disabilities for which 
manifestation periods have been 
established and shall take into account 
other pertinent circumstances regarding 
the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe 
regulations to carry out this section. 
(2) Those regulations shall include the 
following: (A) A description of the 
period and geographical area or areas of 
military service in connection with which 
compensation under this section may be 
paid.

(B) A description of the illnesses for 
which compensation under this section may 
be paid.

(C) A description of any relevant medical 
characteristic (such as a latency period) 
associated with each such illness.

(d) A disability for which compensation 
under this subchapter is payable shall be 
considered to be service connected for 
purposes of all other laws of the United 
States.

(e) For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

VA has adopted the provisions of 38 C.F.R. § 3.317 (1998) to 
implement 38 U.S.C.A. § 1117. The regulation provides as 
follows:

Except as provided in paragraph (c) of 
this section, VA shall pay compensation 
in accordance with chapter 11 of title 
38, United States Code, to a Persian Gulf 
veteran who exhibits objective 
indications of chronic disability 
resulting from an illness or combination 
of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided 
that such disability: (i)	became manifest 
either during active military, naval, or 
air service in the Southwest Asia theater 
of operations during the Persian Gulf 
War, or to a degree of 10 percent or more 
not later than December 31, 2001; and 
(ii) by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6- month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. For the purposes of 
paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations 
of undiagnosed illness include, but are 
not limited to:

(1) fatigue, (2) signs or symptoms 
involving skin, (3) headache, (4) muscle 
pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper 
or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual 
disorders.

Compensation shall not be paid under this 
section (1) if there is affirmative 
evidence that an undiagnosed illness was 
not incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed 
illness was caused by a supervening 
condition or event that occurred between 
the veteran's most recent departure from 
active duty in the Southwest Asia theater 
of operations during the Persian Gulf War 
and the onset of the illness; or (3) if 
there is affirmative evidence that the 
illness is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs.

For purposes of this section: (1) the 
term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. (2) the Southwest Asia 
theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone 
between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317.


Well Grounded Claims

The threshold question that must be resolved with regard to 
the veteran's claims is whether he has presented evidence 
that they are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or is capable of substantiation.  
Epps.  An allegation that a disorder is service connected is 
not sufficient; the veteran must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93. 

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) Active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and, (4) a nexus between the 
chronic disability and the undiagnosed illness.  It is, of 
course, possible to arrive at different statements of the  
necessary elements of the claim, consisting of more than four 
elements (e.g., by treating the requirements of chronicity or 
incapability of diagnosis as separate elements).  VAOPGCPREC 
4-99 (1999).  


Analysis

Persian Gulf Veteran Claim

The veteran contends that he has undiagnosed illnesses, 
manifested by an upper respiratory disorder, including 
sinusitis and rhinitis which he relates to his active service 
during the Gulf War.  He believes that service connection is 
warranted for these disorders due to undiagnosed illness 
under 38 C.F.R. § 3.317.

There is no competent evidence that the veteran has an 
undiagnosed upper respiratory illness.  His upper respiratory 
symptoms have been attributed to the diagnoses of sinusitis 
and rhinitis.  Since his symptoms have been attributed to a 
diagnosed illness, the claim for service connection for 
undiagnosed illness is not well grounded.  Even if it could 
be argued that he had an undiagnosed illness, all of the 
medical evidence is to the effect that his symptoms are 
unrelated to service, and his claim would remain not well 
grounded. 


Direct Service Connection Claim

If his claim is considered on a basis other than that 
provided for under 38 U.S.C.A. § 1117(a) and 38 C.F.R. 
§ 3.317 the claim would still not be well grounded.  Although 
the service medical records provide competent evidence of 
inservice disease, and the post-service record contains 
diagnoses of rhinitis and sinusitis; there is no competent 
evidence of a nexus between the current disabilities and 
service.  Indeed, medical professionals have opined that the 
current disabilities are not related to service.  In the 
absence of competent evidence of a nexus between the current 
disabilities and service the claim for direct service 
connection is not well grounded. 



ORDER

Service connection for an upper respiratory disorder to 
include sinusitis and rhinitis as due to undiagnosed 
illnesses is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

